SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1003
CAF 14-01301
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF JOHN A. SABATINO,
PETITIONER-APPELLANT,

                      V                                             ORDER

CHRISTINE M. AUSMAN, RESPONDENT-RESPONDENT,
AND KAYLA FARMER, RESPONDENT.


JEREMY D. ALEXANDER, UTICA, FOR PETITIONER-APPELLANT.

MARIAN J. CERIO, CANASTOTA, FOR RESPONDENT-RESPONDENT.

PAUL A. NORTON, ATTORNEY FOR THE CHILD, CLINTON.


     Appeal from an order of the Family Court, Oneida County (Joan E.
Shkane, J.), entered June 10, 2014 in a proceeding pursuant to Family
Court Act article 6. The order dismissed the petition.

      Now, upon reading and filing the stipulation of discontinuance
signed by appellant on June 2, 2015, by the attorneys for the parties
on June 2 and 16, 2015, and by the Attorney for the Child on June 9,
2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    October 2, 2015                        Frances E. Cafarell
                                                   Clerk of the Court